Citation Nr: 0309582	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
fracture, to include as secondary to service-connected 
disabilities of the knees.

2.  Entitlement to an increased rating for status-post 
subluxation of the right shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an initial rating higher than 30 percent 
for an adjustment disorder with depressed mood.

6.  Entitlement to a compensable initial rating for right 
hand neuropathy.

7.  Entitlement to a total disability rating based on 
individual unemployability.
REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984, and again from June 1985 to November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's requests for 
entitlement to service connection for a right ankle 
disability, increased ratings for his right shoulder and 
bilateral knee disabilities, and for a total disability 
rating based on individual unemployability.  During the 
course of the veteran's appeal, his claims were transferred 
to the RO in Chicago, Illinois, where his claims are now 
serviced.

The claims denied in March 1998 were initially considered by 
the Board in April 2001; however, it was determined that 
additional development was required in order to comply with 
the Veterans Claims Assistance Act of 2000 that was enacted 
during the pendency of the veteran's appeal.  As such, the 
veteran's claims were remanded to the RO.  All requested 
development has been completed by the RO and these claims are 
now properly before the Board for adjudication.

This matter also comes before the Board on appeal from a June 
2002 rating decision of the Chicago RO that granted service 
connection for a psychiatric disorder as secondary to 
service-connected disabilities and for right hand neuropathy.  
The veteran appeals the assignment of initial evaluations for 
both of these disabilities.  A review of the claims folder, 
however, reveals that these claims must be remanded to cure a 
procedural defect brought about by recent judicial precedent 
as discussed below in the remand portion of this decision.  
See Disabled  American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Additionally, as a consequence of remanding the veteran's 
claims for higher initial ratings, the Board must also remand 
the issue of entitlement to a total disability rating based 
on individual unemployability as inextricably intertwined 
with the claims for increased ratings remanded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran fractured his right ankle in a post-service 
accident.  His current right ankle disability is not the 
result of a service-connected disability nor has it been 
aggravated by service-connected disabilities.

3.  The veteran has slight deltoid atrophy in the dominant, 
right shoulder and 160 degrees of forward flexion and 120 
degrees of lateral elevation with weakness and pain.  He 
complains of occasional dislocation of the shoulder when 
reaching and pain and weakness when raising the arm.

4.  The veteran has a full range of motion in both knees with 
complaints of constant pain and instability.

5.  The veteran has a slight impairment of each knee.




CONCLUSIONS OF LAW

1.  A posterior talus chip fracture of the right ankle was 
not incurred in service nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  A posterior talus chip fracture of the right ankle has 
not been aggravated by service-connected disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.306 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Criteria for a rating higher than 20 percent for status-
post subluxation of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 
4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5299-5202 
(2002).

4.  Criteria for a rating higher than 10 percent for 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5257 (2002).

5.  Criteria for a rating higher than 10 percent for 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran is to be allowed one year in which 
to respond, to include supplying additional evidence and/or 
identifying additional evidence for the VA to obtain on 
behalf of the veteran.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2001, and the veteran submitted a 
detailed statement in May 2001 outlining his disabilities.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of the parties in obtaining evidence.  The 
veteran's May 2001 submission reflects his continued desire 
to pursue his claims based on the record evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran is entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one 


year from April 2001 in which to respond before VA could 
proceed with the adjudication of his claims.  Because this 
time limit expired in April 2002, the Board finds that the 
appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him three 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claims on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

I.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted on a secondary basis 
when it is determined that either a disability is 
proximately due to or the result of a service-connected 
disability, or an additional disability resulted from the 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The veteran injured his right ankle in December 1996, 
approximately three years following his discharge from 
service.  He contends that he fell and fractured his right 
ankle as a result of his service-connected knee 
disabilities.  Specifically, the veteran asserts that his 
knee gave way while he was working and he fell in a hole and 
fractured his right ankle.

Medical records dated contemporaneous with the veteran's 
right ankle injury do not contain any mention of either knee 
giving way and causing the fall.  Those records simply state 
that the veteran stepped in a hole and fell backward into 
the hole with his ankle collapsing during the fall.  The 
treatment records dated through 1998 reflect permanent 
restriction of activities due to the veteran's right ankle 
injury.  The veteran does not participate in continuing 
treatment for a right ankle disability.

In March 1998, the veteran underwent VA examination and 
related that he injured his right ankle in December 1996 as 
a result of his knee giving way.  Following a complete 
examination, the examiner diagnosed a right posterior talus 
chip fracture and opined that it was not secondary to the 
veteran's service-connected patellofemoral pain.

The veteran underwent a second VA orthopedic examination in 
April 2001.  He related working as a janitor and being 
allowed to rest when needed; the veteran has not missed any 
time from work due to his physical disabilities.  Following a 
complete examination and review of the veteran's claims 
folder, the examiner diagnosed a right ankle posterior talus 
fracture and opined that the right ankle disorder was not 
caused by nor chronically worsened by a service-connected 
disability.



Given the evidence as outlined above, the Board finds that 
service connection for a right ankle fracture must remain 
denied on a direct basis as well as on a secondary basis.  
Specifically, the veteran injured his right ankle subsequent 
to his final discharge from service and there is no 
contention that he injured it during service.  The medical 
evidence reflects that he injured his ankle as a result of 
falling in a hole without reference to either knee giving way 
in the records completed at the time of the fall.  
Additionally, the medical opinions of record show that the 
veteran's right ankle injury was not a result of either of 
his service-connected knee disabilities, nor has his right 
ankle disorder been aggravated by his service-connected 
disabilities.  Accordingly, absent medical evidence to 
support the veteran's contention that his right ankle 
disorder is the result of his service-connected disabilities 
and/or has been aggravated by his service-connected 
disabilities, the Board cannot grant entitlement to service 
connection for a right ankle disorder.  It is important to 
note at this juncture that the veteran's statements, standing 
on their own, are not sufficient to establish a causal 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Therefore, the veteran's claim of entitlement to 
service connection for a right ankle fracture, to include as 
secondary to service-connected disabilities, is denied.

II.
Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A.
Right Shoulder

The veteran's right shoulder disability has been evaluated 
by analogy using the criteria outlined in 38 C.F.R. Section 
4.71a, Diagnostic Code 5202, for impairments of the humerus 
because there is not a diagnostic code that sets forth 
criteria for assigning disability evaluations for the exact 
disability suffered by the veteran.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

Diagnostic Code 5202 allows for the assignment of a 20 
percent evaluation when there is evidence of malunion of the 
humerus with moderate deformity in the dominant extremity or 
if there is evidence of recurrent dislocation of the humerus 
at the scapulohumeral joint with infrequent episodes and 
guarding of movement at the shoulder level; a 30 percent 
evaluation is assigned when there is marked deformity coupled 
with malunion of the humerus or recurrent dislocation with 
frequent episodes and guarding of all arm movements.  An even 
higher evaluation of 50 percent is assigned when there is 
evidence of fibrous union of the humerus.  It is noted that 
shoulder disabilities may also be evaluated based on 
limitation of motion using the criteria set forth in 
Diagnostic Code 5201, also found at 38 C.F.R. Section 4.71a.  
Specifically, a 20 percent evaluation is assigned when motion 
is limited in the dominant arm to shoulder level, a 30 
percent evaluation is assigned when motion is limited to 
midway between the side and shoulder level, and a 40 percent 
evaluation is assigned when motion in the dominant arm is 
limited to 25 degrees from the side.  38 C.F.R. Sections 4.40 
and 4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, the 
veteran's reports of pain and weakness have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The evidence shows that the veteran does not require 
treatment for his right shoulder disability and that he has 
not been required to take time off of work as a result of his 
right shoulder disability.  He was examined by a VA medical 
examiner in March 1998, and complained of periodic right 
shoulder pain.  The veteran had 120 degrees of forward 
flexion, abduction to 120 degrees, and internal and external 
rotation to 60 degrees, all with complaints of pain.  X-rays 
of the right shoulder were within normal limits and the 
examiner diagnosed right shoulder pain.

The veteran underwent a second VA examination in April 2001 
and complained of his right shoulder slipping out 
occasionally when reaching as well as pain and weakness when 
raising his arm.  He stated that he had increased pain in his 
right shoulder about two to three times per month, 
occasionally as a result of changes in the weather.  Upon 
examination, there was evidence of slight deltoid atrophy in 
the right shoulder.  The veteran maintained an active range 
of motion with 160 degrees of forward elevation, 120 degrees 
lateral elevation with weakness and pain, and 30 degrees of 
external rotation as compared to 50 degrees of external 
rotation in the left shoulder.  Following a complete 
examination and review of the veteran's claims folder, the 
examiner diagnosed anterior right shoulder instability and 
opined that the veteran's right shoulder disability appeared 
to be stable in terms of restricted motion and weakness.

In April 2002, the veteran underwent a third VA orthopedic 
examination and complained of pain in the right shoulder most 
of the time.  He again related that he did not participate in 
any treatment nor did he require any medication for his right 
shoulder pain.  He stated that his shoulder slipped 
occasionally and that he relieved his pain by stretching and 
using ice and/or heat.  This examination was for the 
evaluation of the veteran's right hand disability.  As a 
consequence, there are no findings related to the shoulder 
disability.

Given the evidence as outlined above, the Board finds that 
the 20 percent evaluation currently assigned for the 
veteran's right shoulder disability accurately reflects his 
impairment.  Specifically, x-rays are within normal limits so 
there is no evidence of malunion or fibrous union of the 
humerus; there is no evidence of deformity; and, there is no 
evidence of limitation of motion to at least the shoulder 
level.  The veteran's disability is predominantly pain and 
weakness in the shoulder with infrequent episodes of 
dislocation relieved by stretching and the use of ice and/or 
heat.  As such, a 20 percent evaluation for the dominant arm 
based on recurrent dislocations with infrequent episodes 
appears to most appropriately reflect the disability even 
though there is no evidence of guarding of movement at the 
shoulder level.  Therefore, the Board must deny the veteran's 
request for a higher schedular evaluation.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected shoulder disability, but 
that he cannot perform the type of work he did prior to his 
disability.  He maintains full-time employment and has not 
missed time from work as a result of his right shoulder 
disability.  The veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  Specifically, the veteran has not 
required frequent periods of hospitalization and, in fact, 
does not even require treatment on a regular basis for his 
right shoulder disability.  

The Board does not doubt that limitation caused by periodic 
dislocation of the dominant shoulder would have an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran as a result of his 
right shoulder disability and his request for a higher 
evaluation is denied.

B.
Bilateral Knee Disabilities

The veteran's knee disabilities have each been evaluated as 
10 percent disabling using the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5257, which allows for the assignment 
of ratings based on knee impairment with evidence of 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when the impairment due 
to subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  It is noted that knee 
impairments may also be evaluated based on limitation of 
motion, dislocated or removed cartilage, nonunion and/or 
malunion of the tibia and fibula, or the presence of genu 
recurvatum.  As set forth above, a veteran's complaints of 
pain and weakness are considered in conjunction with review 
of the limitation of motion rating criteria pursuant to 38 
C.F.R. Sections 4.40 and 4.45.

The evidence of record shows that the veteran does not 
participate in any treatment for his bilateral knee 
disabilities.  He complains of pain and giving way, but does 
not require the use of either pain medication or a brace for 
stabilization of either knee.  The veteran works as a janitor 
and reports not having to miss time from work as a result of 
his bilateral knee disabilities.

In March 1998, the veteran underwent VA examination and 
complained of an increase in his bilateral knee pain as well 
as periodic buckling of the knees and swelling in the knees.  
Upon examination, he had a full range of motion in both knees 
(0 to 140 degrees) and there was no evidence of swelling, 
redness or medial lateral collateral ligament movement.  
Lachman's and McMurray's tests were negative and x-rays were 
within normal limits.  Following a complete examination, the 
examiner diagnosed bilateral patellofemoral syndrome.

The veteran underwent a second VA examination in April 2001 
and complained of bilateral knee pain, right worse than left, 
stiffness in both knees when first starting his day, and 
swelling in both knees after being on his feet all day.  He 
related a lack of endurance, easy fatigability in the knees, 
and both knees periodically giving way when walking.  Upon 
examination, there was no evidence of obvious pain, the knees 
had appropriate alignment when standing, and the veteran had 
a full range of motion (0 to 140 degrees) in both knees with 
no pain, joint crepitus or joint effusion.  Patellar 
alignment was normal with no evidence of subluxation and the 
veteran's knees exhibited normal tracking during the range of 
motion exercises.  There was, however, tenderness to 
palpation along the medial line of both knees.  Following a 
complete examination and review of the veteran's claims 
folder, the examiner diagnosed right knee chondromalacia 
patella and left knee pain with a history of meniscal tear 
and cruciate ligament damage.

In April 2002, the veteran underwent a VA orthopedic 
examination for the purpose of evaluating his right hand.  
Although there are no clinical findings regarding his knee 
disabilities, it is important to note that he related 
continuous pain in both knees, giving way of the right knee 
ten to fifteen times per day and locking two to three times 
per week, and giving way of the left knee one to two times 
per day and locking two to three times per week.  The veteran 
again related that he did not participate in treatment, take 
medication, or use a brace for stabilization of either knee.  
He stated that he had not required any time off from work as 
a result of his bilateral knee disabilities.



Given the evidence as outlined above, the Board finds that 
although the veteran has had complaints of increasing 
instability in both of his knees, the medical evidence does 
not support a finding of anything more than slight impairment 
of the knees due to recurrent subluxation or lateral 
instability.  Specifically, the veteran does not require 
treatment for his knees, he does not use a brace for either 
knee, and the clinical findings upon examination do not show 
any instability.  He maintains a full range of motion in both 
knees and his disability appears to be based solely upon 
subjective complaints of pain and instability that are not 
shown upon examination.  Accordingly, the Board finds that 
the currently assigned 10 percent evaluation for each knee 
appropriately reflects the impairment suffered by the veteran 
and a higher evaluation is not warranted based on the 
schedule of ratings as a finding of moderate impairment would 
be inappropriate as the clinical record does not contain 
objective findings of either recurrent subluxation or lateral 
instability.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his bilateral knee impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations nor 
that he requires frequent periods of hospitalization for his 
knee disabilities.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and/or assign an extra-
schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
the Board finds that the evaluations assigned in this 
decision adequately reflect the clinically established 
impairments experienced by the veteran as a result of his 
knee disabilities and his request for higher evaluations 
remains denied.


ORDER

Service connection for a right ankle fracture, to include as 
secondary to service-connected disabilities, is denied.

A rating higher than 20 percent for status-post subluxation 
of the right shoulder is denied.

A rating higher then 10 percent for patellofemoral syndrome 
of the right knee is denied.

A rating higher than 10 percent for patellofemoral syndrome 
of the left knee is denied.


REMAND

The evidence of record shows that the veteran filed claims 
for entitlement to service connection for a psychiatric 
disorder and for a right hand disability in May 2001.  A 
letter was sent to the veteran by the RO in November 2001, 
setting forth both his and VA's responsibilities regarding 
the development of the claims under the VCAA.  The requested 
benefits were granted by the RO in a June 2002 rating 
decision; however, the veteran appealed the assignment of the 
disability evaluations assigned to each disability.  A 
statement of the case was issued in April 2003, setting forth 
the criteria for rating each disability.  Notice of the 
veteran's rights and responsibilities under the VCAA with 
respect to these claims, as well as VA's responsibilities in 
assisting the veteran in the development of his claims for 
higher initial ratings, was not included in the statement of 
the case.  As a consequence, the veteran's claims were 
certified to the Board without the veteran being given 
appropriate notice of his rights and responsibilities and 
VA's responsibilities under the VCAA.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  A portion of the 
regulations implementing the VCAA were recently invalidated 
by the Federal Circuit.  The Federal Circuit specifically 
found that, under the statute, a veteran has one year in 
which to submit additional evidence and argument in support 
of his claims following notice of the VCAA as opposed to only 
thirty days as set forth in the regulations at 38 C.F.R. 
Section 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. Section 19.9(a)(2)(ii), was invalidated.  See 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, this matter must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of VA are met.

The Board finds that the veteran's claim for entitlement to a 
total rating based on individual unemployability, although 
properly before the Board for adjudication, must be remanded 
as it is inextricably intertwined with the issues herein 
remanded.  Specifically, the two claims remanded are for 
increased ratings and if either claim is granted the veteran 
could reach the regulatory threshold required in 38 C.F.R. 
Section 4.16 for a total rating.  Thus, it would be 
inappropriate for the Board to decide the issue of a total 
rating without giving the veteran the benefit of submitting 
additional evidence regarding his claims for increased 
ratings.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



